UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ORVILLE ISAAC WRIGHT,                  
               Petitioner-Appellant,
                 v.                             No. 02-6038
JOSEPH BROOKS, Warden,
              Respondent-Appellee.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                        (CA-01-939-5-BO)

                      Submitted: June 11, 2002

                      Decided: June 26, 2002

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Orville Isaac Wright, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         WRIGHT v. BROOKS
                              OPINION

PER CURIAM:

   Orville Isaac Wright, a federal prisoner serving a 292 month sen-
tence for conspiracy to distribute cocaine and marijuana, appeals the
district court’s dismissal of his petition filed pursuant to 28 U.S.C.
§ 2241 (1994). Following the denial of his direct appeal, Wright filed
a belated motion pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001).
The district court dismissed the motion, and this Court affirmed that
ruling. Thereafter, Wright filed a motion pursuant to 28 U.S.C.A.
§ 2244 (West 1994 & Supp. 2001) seeking authorization to file a suc-
cessive § 2255 motion. We denied that motion. In this § 2241 peti-
tion, Wright raises a challenge to his sentence based upon Apprendi v.
New Jersey, 530 U.S. 466 (2000). He also brings claims of prosecu-
torial misconduct, a Brady violation, and ineffective assistance of
counsel. The district court dismissed the petition, stating that § 2255
is not rendered inadequate or ineffective merely because an individual
is unable to obtain relief under that provision. Wright timely noted
this appeal.

   We have held that Apprendi claims cannot be initially raised in a
§ 2255 proceeding. United States v. Sanders, 247 F.3d 139, 146 (4th
Cir. 2001). More recently, we held that Apprendi claims are not cog-
nizable in a § 2241 petition because Apprendi does not apply retroac-
tively and § 2255 is not rendered inadequate or ineffective merely
because a habeas petitioner, such as Wright, is barred from filing a
§ 2255 motion. See San-Miguel v. Dove, No. 01-6115, slip op. at 6 &
n.2, ___ F.3d ___, 2002 WL 1020723 (4th Cir. May 21, 2002). Thus,
Wright’s Apprendi challenge fails under San-Miguel’s holding.

   The remainder of Wright’s claims are attacks on his judgment of
conviction that can be presented, if at all, only in a successive § 2255
motion. See § 2255 ¶ 8. Section 2255 is not rendered inadequate or
ineffective merely because a habeas petitioner such as Wright is
unable to obtain relief under that provision. See In re: Jones, 226 F.3d
328, 333 (4th Cir. 2000).

  Accordingly we affirm the judgment of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
                        WRIGHT v. BROOKS                         3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED